Citation Nr: 1415979	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-34 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  He requested that his claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy be withdrawn.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In the September 2013 travel board hearing, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy was requested.

2.  The Veteran served in the Republic of Vietnam from January 1969 to March 1970, and is presumed to have been exposed to herbicides coincident with his service.

3.  Resolving all reasonable doubt in the Veteran's favor, the competent medical, and competent and credible lay evidence of record demonstrates that the Veteran's bilateral lower extremity peripheral neuropathy is shown, as likely as not, to have been caused by exposure to Agent Orange.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative), for entitlement to service connection for bilateral upper extremity peripheral neuropathy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Withdrawal Considerations

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant has withdrawn his appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

III.  Legal Criteria and Analysis - Service Connection
The Veteran contends that he is entitled to service connection for bilateral lower extremity peripheral neuropathy as a result of his herbicide exposure during his service in Vietnam.
In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Pursuant to 38 C.F.R. § 3.303(b) (2013), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, service-connection may be established under 38 C.F.R. § 3.303(b)  only for disorders considered to be chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a Veteran's current disability and any in-service incident.

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The specific statute pertaining to claimed exposure to Agent Orange is 38 U.S.C.A. § 1116  that provides a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam era, not just those who have a disease on the presumptive list provided in 38 U.S.C.A. § 1116(a)(2) (West 2002)  and 38 C.F.R. 
§ 3.309(e) (2013).

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002). 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994), the U.S. Court of Appeals for the Federal Circuit found that under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, a claimant was not precluded from presenting proof of direct service connection between a disorder and exposure to Agent Orange, even if the disability in question was not among statutorily enumerated disorders which were presumed to be service related, as the presumption was not the sole method for showing causation.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a September 2009 private treatment report, the Veteran was diagnosed with peripheral polyneuropathy.

Because the Veteran served in Vietnam during the Vietnam Era, as shown on his DD Form 214, the Veteran is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2002).  This qualifies as an in-service incurrence of a disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

An August 1970 service treatment report notes that the Veteran complained of pain in both legs.  While the report did not mention peripheral neuropathy, it notes that the Veteran had a three month history of pain in both legs extending the full length, from his toes to his hips.  It was also noted that the Veteran did not have a history of leg trauma and there was no swelling or tenderness.  In a May 2010 statement in support of claim, as well as his September 2013 travel board hearing, the Veteran stated that he sought treatment for his legs in 1972, within a year from leaving active service, because he was having numbness in his legs and feet.  In his May 2010 statement in support of claim the Veteran further noted that he experienced this numbness for years, but that within the last five years it has been getting unbearable.

The Veteran is competent to report his observable symptoms and treatment he received regarding the numbness in his legs and feet.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is credible because he has been consistent in reporting that his symptoms have continued since service.  As such the Board finds that the Veteran's statements regarding treatment for his legs in 1972 are competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).
In a January Compensation and Pension (C&P) examination for peripheral nerves, the VA examiner noted that "[t]he etiology of the neuropathy is not noted.  Symptoms include 'electric shock' and pain, usually starting [in] feet and moving up to groin, bilaterally, especially at night... These current symptoms are not the same symptoms he had during active service."  Additionally, the VA examiner opined that "[t]here is no evidence to support that the in-service leg pain was ever ongoing, but more likely than not, it was a temporary and transient condition.  The next occurrence of a leg condition claimed as numbness is in 2004 and thereafter... Therefore it is the opinion of this examiner that the current diagnosed conditions of idiopathic peripheral neuropathy of the lower extremities... is less than likely related to the in-service condition."

In an August 2013 VAMC Shreveport treatment report, the VA provider noted that "[the Veteran's] neuropathy may be as likely as not related to his prior exposure to agent orange."

With regard to the two medical opinions received relating to the relationship between the Veteran's current bilateral lower extremity peripheral neuropathy and his in-service leg injury, the Board finds that, combined with the Veteran's competent and credible statements, the evidence is at least in equipoise and all reasonable doubt must be resolved in the Veteran's favor.  As such, the Board finds that the Veteran's bilateral lower extremity peripheral neuropathy was incurred in-service and that there is a nexus between the Veteran's leg injury and his current diagnosis of bilateral lower extremity peripheral neuropathy.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

As such, service connection for bilateral lower extremity peripheral neuropathy is granted.  38 C.F.R. §§ 3.102, 3.303 (2013).





ORDER

The appeal for entitlement to service connection for bilateral upper extremity peripheral neuropathy is dismissed.

Service connection for bilateral lower extremity peripheral neuropathy is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


